Citation Nr: 9900557	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  93-05 372	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral 
cataracts.

2.  Entitlement to service connection for residuals of a left 
shoulder injury.

3.  Entitlement to service connection for residuals of a neck 
injury.

4.  Entitlement to service connection for residuals of a head 
injury, to include a scar of the left eyelid.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
March 1978.  

In an August 1978 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, denied 
service connection for residuals of a left shoulder injury.  
The veteran was notified of that decision in September 1978 
and did not file a notice of disagreement with that 
determination within one year from the date of notification.  
However, the RO has considered the veterans claim for 
service connection for a left shoulder disability on a de 
novo basis.  The Board agrees that new and material evidence 
has been received with regard to this issue since the August 
1978 rating decision and that the veterans claim has been 
reopened and must be considered on a de novo basis.

In a May 1991 rating decision, the RO considered the issue of 
service connection for a neck disability and denied service 
connection for degenerative disc disease of C4-5 with 
degenerative joint disease of cervical spine, history of neck 
injury.  In a September 1991 rating decision, the RO denied 
service connection for a laceration, left eye.  In a December 
1991 rating decision, the RO denied service connection for 
cataracts in both eyes.

In a January 1996 administrative decision, the RO determined 
that the veterans injuries sustained on January 22, 1978, 
were incurred in the line of duty.


REMAND

In essence, it is contended by and on behalf of the veteran 
that the disabilities at issue resulted from injuries 
received while on active duty.  The veteran reports that he 
initially injured his neck and head, and received a 
concussion and a laceration above his eye, while playing 
football in 1977.  He received a second, and more severe, 
head injury when he struck his head in a fall after slipping 
on snow and ice when he was being attacked by a group of 
soldiers in January 1978.  He asserts that while unconscious, 
he was kicked and beaten about the head.  He says that he has 
continued to experience chronic pain in his neck and left 
shoulder since 1978 and that the ophthalmologist who 
performed eye surgery told him that the cataracts might have 
been caused by a blow on the head.

Factual Background.  Service medical records, including X-ray 
reports, do not show any complaints or findings regarding the 
head, face, eyes, neck, spine or upper extremities.  Service 
dental records show that he was seen on January 5, 1978, for 
emergency treatment of his two center upper teeth; tooth 
number 8 was remedicated and tooth number 9 was left open.  
The veteran returned for dental treatment on several 
occasions and root canal therapy was performed on teeth 
numbers 8 and 9.

Service personnel records reflect that the veteran was 
reduced in rank from SP4 to PFC on January 12, 1978.  A 
Military Police Report reflects that the veteran was involved 
in an altercation on January 22, 1978, at about 10:25 p.m.  
He was struck above the left eye and fell on the ice on his 
face, sustaining injuries to his eye and mouth.  He was 
transported to a hospital where he received 8 stitches to the 
left eye and 4 stitches to his mouth before being released 
from the hospital on January 23, 1978, at about 2:50 a.m.  A 
witness said that he saw one of the participants in the fight 
fall and the other hit the fallen one (presumably the 
veteran) in the face again and again.  

The veteran completed a Report of Medical History in 
February 1978 in connection with his release from military 
service.  On this form the veteran reported that he was in 
fair health, and he checked blocks indicating that he had or 
had had swollen or painful joints and a painful or trick 
shoulder or elbow.  A physicians comments included a 
notation of left shoulder inj.  The Report of Medical 
Examination contains no pertinent findings.  The veteran 
was released from military service in March 1978 under 
honorable conditions.

In April 1978, the veteran submitted a claim for compensation 
to the RO for residuals of a left shoulder injury, which 
happened in January 1978, and for a broken front tooth, which 
also happened in January 1978.  He reported that he was 
treated for these injuries in January 1978 at the Army 
hospital, at Camp Drum, New York, and in April 1978 at the VA 
outpatient clinic in Lubbock, Texas.

The VA outpatient clinic in Lubbock, Texas, in April 1978 
reported to the RO that no records for the veteran were at 
that facility.  However, records received in November 1991 
show that the veteran was seen on April 12, 1978, for various 
complaints.  It was reported that he had fallen on his left 
shoulder in January 1978 and his complaints included rotator 
cuff pain with difficulty with movement and hyperextension.

An August 1978 VA examination report reflects that the 
veteran reported that he injured his left shoulder at Camp 
Drum in New York in January 1978.  He stated that he was 
hospitalized overnight and then returned to duty.  
Examination of the cervical spine revealed all motions to be 
within normal limits.  All motions of both shoulder joints 
were normal.  X-rays of the left shoulder girdle revealed the 
bony structures to be intact.  The impression was 
essentially unremarkable shoulder.

VA outpatient treatment records reflect that when the veteran 
was seen in September 1979 he reported that he had had 
occasional pain in the left shoulder since an injury in 
January 1978.  The pertinent diagnosis was history of left 
shoulder injury.  An October 1979 note shows that he 
continued to complain of recurrent left shoulder pain.  The 
pertinent assessment was strain, left shoulder.  

The veteran was seen at the Texas Tech University Health 
Sciences Center in February 1989 for complaints of decreased 
right eye vision for the prior five months.  Uncorrected 
visual acuity was 31/200 in the right eye and 20/20 in the 
left eye.  The diagnoses were anisometropic amblyopia, early 
cataracts, more on the right and possible myopia, right eye, 
secondary to anisometropia.

In March 1990, the veteran was seen in a VA outpatient 
treatment facility for complaints of neck pain.  The 
diagnosis was neck pain, question of strain v. degenerative 
disc disease.  In October 1990 degenerative disc disease, C4 
to C5, was diagnosed.

A January 1991 VA outpatient treatment note shows that the 
veteran was being followed for neck and arm complaints.  His 
symptoms included numbness in the left arm, neck pain and 
headaches.  The assessment was cervical spine arthritis.  

A September 1991 X-ray report from the Temple Medical Center 
revealed rather severe degenerative changes at the C4-C5 
level which a radiologist suspected was due to pervious 
trauma.

In September 1991, A. C. Jones, M.D., reported that the 
veteran had an intraocular lens implant in his right eye, 
mild myopia and a cataract in his left eye.  

In February 1992, the veteran was seen at the Kings 
Daughters Hospital following a fall in which he injured his 
head and neck.  He complained of pain in the neck, the back 
of his head and the left shoulder.  The assessments were 
concussion, left shoulder contusion and cervical strain, 
secondary to fall.  

The veteran was seen at a VA outpatient treatment facility in 
February 1992 for neck pain.  He reported that he had 
originally hurt his neck when he was beaten-up in service.  
During a VA neurology examination in April 1992, the veteran 
again reported the injury in service and said that about five 
years before the examination, he began to notice pain in his 
neck, greater on the left.  The pain had been dull and aching 
and on/off until about 1 ½ years before when it became 
constant and low grade.

At a hearing at the RO in August 1992, the veteran testified 
that that he initially injured his neck and head, and 
received a concussion and a laceration above his eye, while 
playing football during service in 1977.  The laceration was 
sutured and he was given a couple of days off.  He 
received a second, and more severe, head injury when he 
struck his head in a fall after slipping on snow and ice when 
he was being attacked by a group of soldiers in January 1978.  
While unconscious, he was hit repeatedly about the face and 
kicked about the shoulders, neck and head, according to an 
eyewitness.  When he regained consciousness, a laceration in 
his upper lip was being sutured and the previous laceration 
above his eye had been resutured.  In addition, he had a 
broken front tooth and soreness about the head, neck and 
shoulder.  At separation, his shoulder was still very sore, 
his eyes were swollen and he had a crook in his neck.  He 
began noticing vision problems in 1986 and was told by an 
optometrist that cataracts were forming.  He said that the 
ophthalmologist who performed eye surgery in 1988 was 
surprised that he had cataracts at such a young age and said 
that the cataracts might have resulted from a blow on the 
head.

In December 1994, the veteran submitted copies of medical 
treatises related to traumatic cataracts.  Those treatises 
noted that cataracts could be caused by blunt, concussive 
trauma.  In April 1995, he submitted a unit history for the 
year 1977, showing that his unit had played flag football.  

In a statement dated in May 1995, a chiropractor, Dr. T. 
Stangel, said that his knowledge of the exact trauma received 
and the pre- and post- trauma history was unknown to him, but 
that based on the facts provided by the veteran in an April 
1995 letter, it was more likely than not that the veterans 
current disabilities were the result of trauma in January 
1978.

During a January 1997 VA brain disease/injury examination, 
the veteran reported the head injuries with loss of 
consciousness in December 1977 and January 1978, with left 
arm pain beginning in February 1978.  The diagnosis was 
muscle spasms of the neck with no objective findings of 
peripheral neuropathy, radiculopathy or myelopathy.  The 
examiner said that the pain and symptoms could be due to 
cervical spine disease and that the relationship to the 
injuries in service was unclear.

During a January 1997 VA eye examination, the veteran 
reported the head injury in 1978 with progressive loss of 
vision due to cataracts with cataract surgery in the right 
eye in 1989 and the left eye in 1992.  Following the 
examination, the examiner reported that the veterans history 
was suggestive of a traumatic cataract.

The veteran was accorded an orthopedic examination in January 
1997 by a physician at the Texas Tech University Health 
Sciences Center for evaluation of his neck and left shoulder 
problems.  The physician noted the history of the January 
1978 assault as reported by the veteran.  The physician 
specifically stated that he did not review any written 
records as to the in-service assault and that he was relying 
only on the veterans history in terms of the assault.  It 
was reported that the veteran stated that he had been knocked 
backwards in the January 1978 assault and became unconscious.  
At that time he had been beaten, sustaining injuries to his 
neck, eye, and shoulder.  The veteran reported that at the 
time of his discharge, he complained of pain that radiated 
down the left shoulder and of vision problems.  The veteran 
related that he had not had any type of injury to his neck or 
shoulder other than that which occurred in the assault.  The 
physician, however, reported that there was a record in the 
veterans Tech University Health Science Center charts which 
reflect that he was seen on April 3, 1978, for complaints of 
neck, chest and back pain following a motor vehicle accident 
two days previously.  It was reported that the veteran was 
involved in a motor vehicle accident with laceration to the 
left eyebrow, bleeding controlled, complaining of pain in the 
left shoulder and right calf.  X-ray reports dated April 2 
and 4, 1978, of the cervical spine noted reversal of the 
cervical curve with slight widening of the posterior 
ligamentous attachments between C5 and C6 with no fracture 
visualized.  The left shoulder was basically normal.  The 
physician noted that X-rays taken in January 1997 revealed 
anterior osteophytes between C4 and C5 and also C5 and C6.  
After physical examination, the physician gave the following 
diagnoses:  (1) Osteoarthritis of the cervical spine with 
weakness of the left arm; and (2) Impingement syndrome of the 
left shoulder.  The physician said that it was at least as 
likely as not that the veterans neck problems were from the 
assault in service compared with the automobile accident in 
April 1978 (the physician again noted that he did not review 
any written records and was relying only on the veterans 
history in terms of the assault).  The physician stated that 
it was less likely than not that the left shoulder 
impingement syndrome was from the assault in service in 1978.  
The physician stated that it was unlikely that someone would 
have impingement syndrome for 19 years.

A January 1997 VA scar examination found a three centimeter 
well-healed scar of the left eyelid, without evidence of 
underlying damage to the eye or other cerebral trauma.

In June 1997, R. R. Sedler, M.D. evaluated the veteran for 
back pain.  The veteran related his problems to having been 
beaten up in 1978, while in service.  He complained of pain 
in the neck extending to both shoulders.  Dr. Sedler noted 
that there was evidence of an old posterior ligamentous 
injury at C4-5.  

In a report dated in August 1997 the VA physician who had 
done the skin examination in January 1997 reported that he 
had reviewed the veterans claims folder, including the 
reports of examinations completed in January 1997 by a 
professor of orthopedic surgery from Texas Tech, a professor 
of neurology from Texas Tech, and a board certified 
ophthalmologist.  This physician pointed out that there was 
no medical record of an injury to the veterans left shoulder 
during his military service, to include in connection with 
the January 1978 assault.  The physician stated that the scar 
of the left eyelid was totally unrelated to the cataracts 
which are bilateral.  The physician acknowledged that while 
traumatic induced cataracts do happen, such a cataract is 
never bilateral and extremely uncommon.  As to the 
osteoarthritis of the neck, the physician noted that such 
arthritis was not at all unusual in a man of the veterans 
age and that the veteran had had injuries periodically that 
could account for the arthritis, but that there was no 
specific indication that anything occurred in the military 
which would be causal for the arthritis.

In November 1997, L. M. Garland, M.D., said that the veteran 
had mild to moderate congenital spinal stenosis with 
degenerative disc changes that are most severe at the C4-5 
level.  Dr. Garland said that the 1978 injury aggravated the 
stenosis and that from all of the history available, the 
symptoms began to present themselves after the injury.  Dr. 
Garland said that it was more likely than not that the 
present medical impairments were caused by the 1978 injury.  

Analysis.  It is clear that not all pertinent medical records 
have been associated with the claims file.  The veteran has 
denied any post-service shoulder or neck injuries.  However, 
the orthopedic physician who examined the veteran in January 
1997 reported that there were records in the Texas Tech 
University Health Science Center charts which reflect that 
the veteran was seen on April 3, 1978, for complaints of 
neck, chest and back pain following a motor vehicle accident 
two days previously.  It was reported that the veteran was 
involved in a motor vehicle accident with laceration to the 
left eyebrow and complaints of pain in the left shoulder.  X-
rays were taken of the cervical spine and left shoulder.  
Such record may be pertinent to the veterans current claims 
and should be obtained.

During the January 1997 VA eye examination, the veteran 
reported having had cataract surgery in the right eye in 1989 
and the left eye in 1992.  The veteran has testified that the 
doctor who did the initial surgery told him that his 
cataracts might be due to a blow on the head.  Records of 
such surgery are not part of the claims file.

A board certified ophthalmologist offered an opinion in 
January 1997 that the veterans history was suggestive of a 
traumatic cataract.  However, another physician, who 
apparently is not an ophthalmologist, offered an opinion in 
August 1997 that the veterans cataracts were not of 
traumatic origin as they were bilateral.  An opinion from an 
ophthalmologist, preferably the ophthalmologist who examined 
the veteran in January 1997, is needed to clarify this 
matter.

It is clear from the above summary of evidence that the 
veteran injured his left shoulder in service and was 
experiencing left shoulder symptoms at the time of his 
release from service and shortly thereafter.  He has provided 
evidence of continuity of symptomatology and has a current 
diagnosis of left shoulder impingement syndrome.  It is also 
apparently that the earliest documented complaints of neck 
pain are dated in 1990, about 12 years after the veterans 
release from service.  It is likewise clear that the 
orthopedic specialist who examined the veteran in January 
1997 did not have access to the historical data contained in 
the claims folder which has been summarized above.  In the 
opinion of the Board, an opinion from an orthopedic 
specialist, preferably the orthopedic specialist who examined 
the veteran in January 1997, who has reviewed the complete 
record available with regard to the veterans neck and left 
shoulder problems would be helpful in this case.

There is competent evidence of a left eye injury in service, 
which required suturing, and of a scar of the left eyelid 
found on a January 1997 VA examination.  The relationship 
between the left eye injury in service and the scar of the 
left eyelid must be adjudicated.

To comply with the requirements of due process of law and 
statutory and regulatory requirements, including the duty to 
assist, the case is REMANDED for the following additional 
development:  

1.  The RO should attempt to obtain 
complete medical records concerning the 
veteran from the Texas Tech University 
Health Sciences Center (identified as 
medical record #00-00-99), to include 
records of care the veteran received at 
this facility in April 1978.  The RO 
should also attempt to obtain records of 
the cataract surgeries the veteran 
underwent in 1989 and 1992.  The veteran 
should be requested to provide specific 
information, to the best of his 
recollection, regarding treatment for 
each of the disorders at issue subsequent 
to service.  This should include, to the 
extent possible, the name(s) and 
address(es) of all physicians and other 
health care professionals, such as 
chiropractors, who examined and/or 
treated him and the approximate date(s) 
of the examination(s) and treatment.  He 
should be requested to authorize the 
release of those medical records and he 
should be furnished the necessary forms 
to do so.  All identified records should 
be obtained and associated with the 
claims file.  

2.  Once the foregoing information has 
been obtained, to the extent possible, 
even if no additional information is 
obtained, the records in this case should 
be referred to specialists in 
ophthalmology and orthopedics, preferably 
the specialists who examined the veteran 
in January 1997,  to determine the 
relationship, if any, between the 
cataracts and the neck and left shoulder 
disorders and the injuries the veteran 
sustained during his military service 
while playing football in 1977 and as a 
result of the assault in January 1978.  
The claims file, supplemented by all 
additional evidence obtained, and a copy 
of this REMAND, must be made available to 
each physician for review, the review of 
which should be acknowledged in each 
specialists report.  The ophthalmologist 
should be requested to offer opinions as 
to the etiology and date of onset of the 
cataract for each eye and to state 
whether it is at least as likely as not 
that either or both cataracts resulted 
from the injuries in service.  The 
ophthalmologist should also be requested 
to state whether it is at least as likely 
as not that the scar of the left eyelid 
resulted from the left eye injury in 
service.  The orthopedic physician should 
be requested to offer opinions as to the 
etiology and date of onset of the 
osteoarthritis of the cervical spine and 
the impinge-ment syndrome of the left 
shoulder and to state whether it is at 
least as likely as not that either 
disorder resulted from the injuries which 
the veteran sustained in service.  If 
either physician determines that 
examination of the veteran would be 
helpful in formulating an opinion, the 
veteran should be scheduled for 
examination.

3.  Once the foregoing information has 
been obtained, to the extent possible, 
the RO should readjudicate the veterans 
claims, including the issue of service 
connection for the scar of the left 
eyelid.

If service connection for any of the claimed disability is 
not granted, the RO should issue a supplemental statement of 
the case with regard to the disorder(s) for which service 
connection is denied.  A reasonable period of time for 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
